FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50470

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01691-H

  v.
                                                 MEMORANDUM *
RICARDO SOLIS-MORALES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ricardo Solis-Morales appeals from the 77-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Solis-Morales contends the district court failed to adequately consider each

of the 18 U.S.C. § 3553(a) factors, including sentencing disparity, the family

circumstances that caused him to reenter, and alleged prejudice caused by the delay

in prosecution which he contends deprived him of a concurrent sentence. The

record indicates that the district court adequately considered and addressed Solis-

Morales’s arguments regarding sentencing disparities and his family, and its

explanation of the sentence was sufficient to allow for meaningful appellate

review. See Rita v. United States, 551 U.S. 338, 356-59 (2007); United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“The district court need not

tick off each of the § 3553(a) factors to show that it has considered them.”). In

addition, even if the district court erred by failing to address Solis-Morales’s

argument for a variance based on the delay in prosecution, Solis-Morales has not

met his burden of demonstrating that the alleged error affected his substantial

rights and the integrity of the judicial process. See United States v. Dallman, 533

F.3d 755, 761 (9th Cir. 2008).

      AFFIRMED.




                                           2                                       09-50470